Citation Nr: 1609691	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1946 to March 1949.  He died in 1967; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the benefit sought on appeal.  

The appellant and her son testified before the undersigned Veterans Law Judge at a hearing at the RO in January 2015.  A transcript of the hearing has been associated with the claims file.

The matters of entitlement to non-service-connected death pension and special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound have been raised by the record in a March 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 1967; his death certificate lists the cause of death as uremia due to leukemia with infiltration of the kidneys; other significant conditions that contributed to the Veteran's death were identified as infectious hepatitis and pulmonary tuberculosis.

2.  The Veteran was not service-connected for any disabilities during his lifetime.

3.  Uremia, leukemia, infectious hepatitis, and pulmonary tuberculosis were not manifested during the Veteran's period of active service, nor were any such disorders otherwise related to such service.

4.  There is no competent evidence showing that a disability that originated in service, or a service-connected disability, caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision.

In the context of a claim for dependency and indemnity compensation (DIC) benefits such as this, the VCAA notice must include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53. (2007).  In this case, the appellant was apprised of VA's duties to notify and assist in a letter dated in March 2012.  Specifically regarding VA's duty to notify, the March 2012 letter apprised the appellant of what the evidence must show to establish entitlement to the benefits sought, what evidence and information was already in the AOJ's possession, what additional evidence and information was needed from her, what evidence VA was responsible for getting, and what information VA would assist in obtaining on her behalf.  The appellant was also notified in the March 2012 letter that the Veteran was not service connected for any disability during his lifetime.  The March 2012 letter also provided the appellant with an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death.  Hupp, supra.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's death certificate, as well as records of his treatment in the years since service.  The Veteran's service treatment records are not available.  (When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).)  Nevertheless, the Board acknowledges that no VA medical opinion was obtained but finds that none was necessary.  This is so because there is no persuasive evidence of pertinent disability in service, and no persuasive evidence suggesting a relationship between his service and death.  To the contrary, there is no persuasive evidence whatsoever in the file to suggest such an etiological relationship.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  There is otherwise no indication of relevant, outstanding records that would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal. 

Criteria & Analysis

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive DIC benefits.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2015).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Relevant evidence consists of records of the Veteran's post-service treatment from VA treatment providers; as noted above, his service treatment records are unavailable.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In this case, post-service treatment records reflect that the Veteran was hospitalized in August 1967 with complaints of fever, chills, and vomiting for one week's duration.  He was diagnosed with infectious hepatitis , uremia, and pyelonephritis, along with pulmonary tuberculosis and leukemia with infiltration.  He remained hospitalized until his death in September 1967.  His death certificate lists the immediate cause of death as uremia due to leukemia with infiltration of the kidneys; infectious hepatitis and pulmonary tuberculosis were identified as significant conditions that contributed to his death.    

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board concludes in particular that there is simply no competent evidence relating the Veteran's fatal disease processes to service.  In that connection, the Board finds persuasive the fact that the appellant has not presented or alluded to the existence of any competent medical opinion establishing a relationship between the Veteran's fatal uremia, leukemia, hepatitis, or pulmonary tuberculosis and service.  To the contrary, the appellant and her son testified at the January 2015 hearing before the undersigned only that they believed the Veteran's fatal diseases began in service because he had complained of "trouble sleeping" while he was on active duty.  It is not claimed or shown that pertinent disability had its onset in service or is otherwise related to active duty.  There is no explanation of how "trouble sleeping" in service would be related to the terminal illnesses that are not manifested for many years later.  Records from the Veteran's final illness reflect that he complained of symptoms for approximately one week prior to his hospitalization in August 1967, more than fifteen years after his separation from active duty.  There is simply no competent or convincing evidence in the record to suggest that uremia, leukemia, hepatitis, or pulmonary tuberculosis began in or are otherwise related in any way to the Veteran's time in service.

The Board acknowledges that the appellant has stated, in written submissions to VA and in her testimony before the undersigned, that she believes the Veteran's in-service experiences directly contributed to his death.  In this regard, the Board notes that in order for the appellant's claim to be granted, the record would have to contain competent evidence linking a disease process that caused or contributed to his death to his military service.  However, relevant law and regulations do not provide for the grant of service connection, including for the cause of death, in the absence of competent evidence linking the disability or death to service.  The Board has considered the appellant's contentions that the Veteran's in-service experiences contributed to his death.  However, as a layperson, the appellant is not competent to give a medical opinion on the medical causation question presented here.  Thus, although the appellant is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a disease such as uremia, leukemia, hepatitis, or tuberculosis that requires specialized knowledge and testing to diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the appellant's assertions as to the cause of her husband's death have no probative value. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  In sum, there is no persuasive support in the record for concluding that uremia, leukemia, infectious hepatitis, or pulmonary tuberculosis was attributable to military service.  For all the foregoing reasons, the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


